Citation Nr: 1720961	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating pursuant to the provisions of 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Houston RO.

The Veteran provided testimony at a January 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In May 2015, the Board denied a disability rating in excess of 10 percent for the Veteran's service-connected cervical spine disorder, and granted a 40 percent disability rating for his service-connected cervical radiculopathy of the right upper extremity for the entire rating period on appeal.  The Board also concluded that referral for extraschedular consideration was not required.  The Veteran appealed only the portion of the Board's decision that denied an extraschedular rating to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued a Memorandum Decision that remanded the portion of the Board's May 2015 decision which had denied entitlement to an extraschedular rating for compliance with instructions provided in the Memorandum Decision.  The remainder of the Board's May 2015 decision was left undisturbed.  

The Board notes that it also remanded the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) in May 2015, and that the RO granted a TDIU in a September 2016 rating decision.  Therefore, that issue is no longer on appeal.  


FINDING OF FACT

The evidence does not present such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular rating for the Veteran's service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5055, 5242, 8510 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The lay and medical evidence in this case has been carefully reviewed, considered, and discussed in the Board's May 2015 decision, and will not be reiterated in detail here.  Rather, the Board will limit its discussion to address the Court's concerns as outlined in the December 2016 Memorandum Decision.  

As noted above, in May 2015, the Board determined that referral for extraschedular consideration was not indicated by the evidence, as the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria.  The Board noted that the Veteran's cervical spine disability is manifested by pain, stiffness, and a burning sensation, and that his right cervical radiculopathy is manifested by pain, numbness, and weakness, and that the rating criteria specifically contemplate such symptomatology.  

Because the first step of extraschedular inquiry resulted in a negative response (i.e., that there was not such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate), the Board did not need to address the second step of extraschedular inquiry - whether the Veteran's disability picture exhibits other related factors such as marked interference with employment.  

In the December 2016 Memorandum Decision, the Court stated that the Board did not consider favorable evidence of record in determining that an extraschedular rating was not warranted.  Specifically, the Court noted that there was evidence that the Veteran's service-connected disabilities combined to cause limited motion of the neck, less movement and weakened movement overall, limited motion of the extremities, difficulties turning and rotating, and pain in the knee, neck, and arm, citing to statements from the Veteran and the VA examiner's opinion that he suffered functional loss that included less movement than normal, weakened movement, and pain on movement in his neck.  The Court further noted that the Veteran contended that these problems, taken together, caused him to be unable continue his previous work as a carpenter and would make it difficult for him to perform a sedentary desk job.  

The Board reiterates that the Veteran's symptoms - which include but are not limited to limited motion, less movement, weakened movement, difficulties turning and rotating, and pain - resulting from his service-connected cervical spine and knee disabilities as well as his cervical radiculopathy are contemplated by the schedular rating criteria.  

The schedular criteria for rating the orthopedic service-connected disabilities specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011)); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell, 25 Vet. App. at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

The schedular criteria for rating the cervical radiculopathy also contemplate symptoms of paralysis, loss of movement, and sensory involvement of the nerves involved.  38 C.F.R. § 4.124a.

All the symptomatology and functional impairment described above result from the limitation of motion of the cervical spine and knee, to include as due to pain, stiffness, muscle spasm, or from paralysis of the upper radicular nerves, and all the symptoms described by the Veteran are contemplated in the schedular ratings assigned, either directly as limitation of motion, muscle spasm, tenderness, or paralysis of the nerve, or indirectly as orthopedic factors that limit motion and function.  Therefore, the Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant referral for consideration of the assignment of higher disability ratings on an extraschedular basis.

As to the Veteran's statements regarding his inability to work due to his knee and cervical spine disabilities, the Board notes that such statements are relevant to the second step of extraschedular inquiry (e.g., marked interference with employment), and need not be addressed if the answer to the first step of extraschedular inquiry is negative, as discussed above.  Moreover, with the grant of a TDIU effective from May 31, 2007, the Veteran has been compensated for his inability to maintain employment due to his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2015) (noting that an extraschedular rating "performs a gap-filling function" and "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  

For the foregoing reasons, the Board finds that an extraschedular rating is not warranted for any part of the rating period on appeal.   


ORDER

An extraschedular rating pursuant to the provisions of 38 C.F.R. § 3.321(b) is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


